DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 22 February 2019.  Claims 6, 7, 11, 12, 14 are amended and have been carefully considered.  Claims 15 and 16 are cancelled.  Claims 1-14, 17, and 18 are pending and considered below.         

Priority
	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants’ claim of priority to National Stage of International Application No.5 PCT/CN2017/092858, filed July 13, 2017, which claims priority to Chinese Patent Application No. 201610710387.9, filed August 24, 2016, is recognized, and therefore the instant application is afforded a priority date of 24 August 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Applicants, in at least claims 1-4, and 9-14 include the term "an APP server sub-system" however there is no accompanying disclosures in the written description detailing a definition of an APP server sub-system such that the system component is understood by a person of ordinary skill in the art.  For purposes of examination, the Examiner interprets the term “APP” to be, as understood by a person of skill in the art, shorthand for “application” which is a functional program unit commonly installed and operated on mobile or computing devices.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Applicants, in at least claims 1-4, and 9-14 include the term "an APP server sub-system" however there is no accompanying disclosures in the written description detailing a definition of an APP server sub-system such that the system component is understood.  For purposes of examination, the Examiner interprets the term “APP” to be, as understood by a person of skill in the art, to be shorthand for “application” which is a functional program unit commonly installed and operated on computing devices.
b.	Claim 1 recites the limitation "an APP server sub-system" and further includes the term in claims 2-4, and 9-14.  There is insufficient antecedent basis for the term “APP” as limiting language in the claims.  Further, the term is not defined in the claims such that a person of skill in the art would appreciate what is claimed.
c.	Claim 6 recites “indoor positioning Access Points (Aps) and indoor positioning server, wherein each indoor positioning AP is a small base station….”  While the Access Points is defined to be denoted as “Aps” the inclusion of the term AP is confusing to a person of skill in the art.  Examiner notes the term AP is defined by limitation (1) of claim 7 and thus the Examiner requires clarification of the terms.
d.	The preamble of claim 7 recites “A method for precise indoor positioning through interaction between the intelligent terminal sub-system and the indoor positioning sub-system in the information pushing system according to claim 1, the method comprising operations of,” which the Examiner determines to be indefinite and confusing to a person of skill in the art.  The preamble to claim 7 is claiming to be a method while at the same time being dependent upon claim 1, which is a system claim, which is confusing to a person of skill in the art.
	e.	Claim 7 includes the limitation “(1) residing, by the intelligent terminal sub-system, in a cell of an indoor positioning Access Point (AP), and transmitting radio signal intensity information or fingerprint information to the indoor positioning AP,” which the Examiner determines to be indefinite and confusing to a person of skill in the art.  A logical interpretation of the claim limitation results in the conclusion that the intelligent terminal sub-system is located (resides) in an indoor positioning AP while transmitting signal or fingerprint information to the same indoor positioning AP, which is circular in logic and therefore confusing to a person of skill in the art.  For purposes of examination, the Examiner interprets the limitation to mean the transmission of collected information from a cell of an access point to other elements of the invention such as the APP server sub-system or the indoor positioning subsystem.  Correction and clarification of the limitation is required.
	f.	Claim 7 includes the limitation “(2) feeding, by the indoor positioning AP, the received radio signal intensity information or fingerprint information back to an indoor positioning server; and receiving, by the indoor positioning server, the radio signal intensity information or the fingerprint information fed back by a plurality of indoor positioning APs, processing the information using some technology and algorithm, and determining a precision position of a terminal user according to map information or fingerprint information stored on the server,” which the highlighted in BOLD language the Examiner determines to be indefinite and confusing to a person of skill in the art.  The use of the term some does not comprise limiting claim language and can be construed to essentially be any technology or algorithm which exists, and thus the claimed limitation is confusing and not able to be interpreted for examination.
g.	Claims 9 and 10 include in the preamble the phrase “An information pushing method based upon precise indoor positioning in the information pushing system according to claim 1, comprising….,” which the Examiner determines to be indefinite and confusing to a person of skill in the art.  The preamble of each of claims 9 and 10 are phrased to indicate an independent claim yet claim dependency from claim 1.  As well, the claims 9 and 10 are denoted as method claims while claiming dependency from claim 1 which is a system claim.  Clarification and amendment as to the status of the claims is required, that is, are they independent or dependent, method or system, and as well, the issue results in confusion as to the dependency status of claims 11 and 12.
h.	Claims 11 and 12 include the limitation “(4) transmitting, by the APP server sub-system, the request for updating information about online friend-making, initiated from the user terminal of the intelligent terminal sub-system on its own initiative, and the precise positional information of the terminal user, to the friend- making server sub-system, which language in BOLD the Examiner determines to be indefinite and confusing to a person of skill in the art  because it is not clear how the initiative is taken, that is, is the initiative the initiative of the intelligent terminal or is the initiative that of an individual.  The assignment of human qualities to a processing device is confusing to a practitioner in the art as to what the Applicant is claiming.  For purposes of examination, the claimed limitation is interpreted to claim the automatic pushing of data or information by the intelligent terminal.
	i.	Claim 13 includes the limitation, “the processor is configured to read and execute program in the memory: to initiate a request for updating information about online friend-making, in an active pushing mode in which the intelligent terminal initiates a request for making a friend, on his or her own initiative, on an APP to request a friend-making back-end device for transmitting a list of friends…,” wherein the language highlighted in BOLD is confusing to a person of skill in the art because it is not clear how the initiative is taken, that is, is the initiative the initiative of the intelligent terminal or is the initiative that of an individual.  The assignment of human qualities to a processing device is confusing to a practitioner in the art as to what the Applicant is claiming.  For purposes of examination, the claimed limitation is interpreted to claim the automatic pushing of data or information by the intelligent terminal. 
	j.	Claim 14 includes the limitation, “a passive pushing mode in which other than initiating by the user a request for updating information about online friend-making, on its own initiative, the APP performs polling periodically,” wherein the language highlighted in BOLD is confusing to a person of skill in the art because it is not clear how the initiative is taken, that is, is the initiative the initiative of the intelligent terminal or is the initiative that of an individual.  The assignment of human qualities to a processing device is confusing to a practitioner in the art as to what the Applicant is claiming.  For purposes of examination, the claimed limitation is interpreted to claim the automatic pushing of data or information by the intelligent terminal.

Examiner Note
	The Examiner recommends a review of the claim language for clarity and conciseness and making modifications or amendments where necessary for clarity.  
Further, given the confusing language of the claims which makes the differentiation between independent and dependent claims difficult, the Examiner, for examination purposes, interprets the following claims to be independent; 1, 13, and 17, with 2-12 dependent upon 1, 14 dependent upon claim 13, and 18 dependent upon 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 17, and 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per system Claim 1, include the steps of:
an intelligent terminal sub-system, an indoor positioning sub-system, an APP server sub-system, and a friend-making server sub- system, wherein the intelligent terminal sub-system is connected with both the indoor positioning sub-system and the APP server sub-system, and the APP server sub-system is connected with the friend-making server sub-system.

The claimed limitations, as per system Claim 13, include the steps of:
An intelligent terminal, comprising: a processor, a memory, a transceiver, and a bus interface, wherein the processor, the memory, and the transceiver are connected via the bus interface; 
the processor is configured to read and execute program in the memory: to initiate a request for updating information about online friend-making, in an active pushing mode in which the intelligent terminal initiates a request for making a friend, on his or her own initiative, on an APP to request a friend-making back-end device for transmitting a list of friends or information about friends around the position where the user is located, and to update in real time the list of friends or the information about friends into the APP of a user of the intelligent terminal; 
the memory is configured to store one or more executable program, and data for use by the processor to perform operations; 
the transceiver is configured to transmit and receive a radio signal under the control of the processor; and 
the bus interface is configured to serve as an interface.

The claimed limitations, as per system Claim 17, include the steps of:
An indoor positioning terminal, comprising: 
a processor, a memory, a transceiver, and a bus interface, wherein the processor, the memory, and the transceiver are connected via the bus interface; 
the processor is configured to read and execute program in the memory: to receive and measure a radio signal, to measure a received radio wave, to determine precisely a geographical position of some mobile terminal or moving person at some instance of time using some algorithm, and to position precisely an indoor user of an intelligent terminal according to pre-stored database and map information; 
the memory is configured to store one or more executable program, and data for use by the processor to perform the operations; 
the transceiver is configured to receive the radio signal transmitted by the intelligent terminal under the control of the processor; and 
the bus interface is configured to serve as an interface.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-14, 17, and 18 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-14, 17, and 18 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of initiating a request for updating information about online friend-making, in an active pushing mode in which the intelligent terminal initiates a request for making a friend, on his or her own initiative, on an APP to request a friend-making back-end device for transmitting a list of friends or information about friends around the position where the user is located, and to update in real time the list of friends or the information about friends into the APP of a user of the intelligent terminal, and receive and measure a radio signal, to measure a received radio wave, to determine precisely a geographical position of some mobile terminal or moving person at some instance of time using some algorithm, and to position precisely an indoor user of an intelligent terminal according to pre-stored database and map information.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [31] recites “information pushing system according to the embodiment includes an intelligent terminal sub-system 101, an indoor positioning sub-system 102, an APP server sub-system 103 and a friend-making server sub-system,” written description paragraph [50] recites “indoor positioning AP 302 feeds back the received radio signal intensity information, fingerprint information, etc., to an indoor positioning server 303, and the indoor positioning server 303 receives the radio signal intensity information, the fingerprint information, etc., fed back by three indoor positioning APs 302, processes the information using some technology,” written description paragraph [72] recites “embodiment of the invention further provides an intelligent terminal as illustrated in FIG. 6 generally includes a processor 601, a memory 602, a transceiver 603, and a bus interface 604, where the processor 601, the memory 602, and the transceiver 603 are connected via the bus interface,” written description paragraph [73] recites “processor 601  s configured to read and execute program in the memory,” and written description paragraph [76] recites “bus interface 604 is configured to serve as an interface; and the processor is responsible for managing the bus architecture.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-12, 14, and 18 are directed to the judicial exception as explained above for Claims 1, 13, and17 and are further directed to limitations directed to tracking and determining a variety of location related information for user devices by the implementation of communications techniques, determining personal relationships between users of detected devices, and distributing lists of friends to a variety of user devices.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-12, 14, and 18 do not add more to the abstract idea of independent Claims 1, 13, and17 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Memon et al. (20160364409).

Claim 1:	Memon discloses an information pushing system, comprising: 
an intelligent terminal sub-system (i.e., user or mobile device) ([15 “client system 130 may include a computer system such as a desktop computer, notebook or laptop computer, netbook, a tablet computer, e-book reader, global-positioning system (GPS) device, camera, personal digital assistant (PDA), handheld electronic device, cellular telephone, smartphone,”]), an indoor positioning sub-system ([17, 32 “BLE beacons are part of an indoor positioning system that extends the location services of client system,” 33]), an APP server sub-system ([19 “application server,”]), and a friend-making server sub- system (i.e., social networking system) ([19 “social-networking system 160 may be a network-addressable computing system that can host an online social network,”]), wherein the intelligent terminal sub-system is connected with both the indoor positioning sub-system and the APP server sub-system, and the APP server sub-system is connected with the friend-making server sub-system ([19, 20, 32]).  

Claim 2:	Memon discloses the information pushing system according to claim 1, and Memon further discloses wherein the intelligent terminal sub-system has a function of transmitting and receiving a radio signal (i.e., wireless communication) ([14, 32, 33]), and comprises an operating system platform on which an APP is installed ([15, 16]).  

Claim 3:	Memon discloses the information pushing system according to claim 1, and Memon further discloses wherein the APP server sub- system is configured to receive service requests and feedback information of a user terminal transmitted by the intelligent terminal sub-system, to process the service requests, and to feed back a result to the intelligent terminal sub-system ([19, 23, 24]); and 
the APP server sub-system is also configured to transmit a part of the service requests of the user terminal of the intelligent terminal sub-system to the friend-making server sub-system, so that the friend-making server sub-system processes these service requests, and transmits results of processing these service requests to the user terminal of the intelligent terminal sub-system through the APP server sub- system ([23-28]).  

Claim 4:	Memon discloses the information pushing system according to claim 1, and Memon further discloses wherein the friend-making server sub-system is configured to make back-end large-data calculation and statistics ([16, 48, 49, 54-56]), according to request information of a list of friends transmitted from the intelligent terminal sub-system, and positional information of a user obtained as a result of interaction between the intelligent terminal sub-system and the indoor positioning sub-system ([58 “the social-networking system may create an edge 306 between a user node 302 and a concept node 304 that corresponds to a geo-location of a clothing store based on BLE beacon data indicating that the user has entered the clothing store,” 59-62]); and 
to push the list of friends at a position where the user is located, into a list of APPs of the user of the intelligent terminal sub-system through the APP server sub-system ([54, 75 “Targeting criteria….affinities; or other social-graph information; friends-of-friends connections; pinning or boosting; deals; polls; household income, social clusters or groups; products detected in images or other media; social- or open-graph edge types; geo-prediction; views of profile or pages; status updates or other user posts (analysis of which may involve natural-language processing or keyword extraction); events information,”]).  

Claim 5:	Memon discloses the information pushing system according to claim 1, and Memon further discloses wherein the indoor positioning sub-system is configured to receive and measure a radio signal, to measure a received radio wave, to determine precisely a geographical position of some mobile terminal or moving person at some instance of time using some algorithm, and to position precisely an indoor user of the intelligent terminal sub-system according to pre-stored database and map information ([32-35]).  

Claim 17:	Memon discloses an indoor positioning terminal, comprising: a processor, a memory, a transceiver, and a bus interface, wherein the processor, the memory, and the transceiver are connected via the bus interface ([32 “location of client system 130 may be determined through the use of BLUETOOTH LOW ENERGY (BLE) beacons. BLE beacons are part of an indoor positioning system that extends the location services of client system,” 33]), and Memon further discloses; 
the processor is configured to read and execute program in the memory: to receive and measure a radio signal, to measure a received radio wave, to determine precisely a geographical position of some mobile terminal or moving person at some instance of time using some algorithm, and to position precisely an indoor user of an intelligent terminal according to pre- stored database and map information ([32-35]); 
the memory is configured to store one or more executable program, and data for use by the processor to perform the operations ([83, 84]); 
the transceiver is configured to receive the radio signal transmitted by the intelligent terminal under the control of the processor ([88]); and 
the bus interface is configured to serve as an interface ([87, 88]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memon et al. (20160364409) in view of Jianga et al. (CN 105931124 A).

Claim 6:	Memon discloses the information pushing system according to claim 5, and Memon further discloses wherein the indoor positioning sub-system further comprises indoor positioning Access Points (Aps) and an indoor positioning server, wherein each indoor positioning AP is a small base station with a function of transmitting and receiving a radio signal, and generates, transmits, and receives a radio signal ([32 “location of client system 130 may be determined through the use of BLUETOOTH LOW ENERGY (BLE) beacons. BLE beacons are part of an indoor positioning system that extends the location services of client system,” 33]); and 
Memon does not explicitly disclose, however Jianga discloses:
the indoor positioning server has an indoor positioning algorithm function, and determines a precise indoor position of the user through calculation and making a decision using the algorithm according to field intensity information and fingerprint information of the user, stored map information and a stored fingerprint information base (Page 3 “location-server detects described anchor point signal, measure the signal strength values received, use nearest neighbors matching algorithm that with location fingerprint data base, signal strength values is carried out location fingerprint and mate, determine the initial position of described terminal). 
Therefore it would be obvious for Memon to determine a precise indoor position of the user through calculation and making a decision using the algorithm according to field intensity information and fingerprint information of the user, stored map information and a stored fingerprint information base as per the steps of Jianga and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

Claim 7:	Memon discloses a method for precise indoor positioning through interaction between the intelligent terminal sub-system and the indoor positioning sub-system in the information pushing system according to claim 1 ([32, 33]), and Memon does not explicitly disclose, however Jianga discloses the method comprising operations of: 
(1) residing, by the intelligent terminal sub-system, in a cell of an indoor positioning Access Point (AP), and transmitting radio signal intensity information or fingerprint information to the indoor positioning AP (Page 3 “location-server detects described anchor point signal, measure the signal strength values received, use nearest neighbors matching algorithm that with location fingerprint data base, signal strength values is carried out location fingerprint and mate, determine the initial position of described terminal); 
(2) feeding, by the indoor positioning AP, the received radio signal intensity information or fingerprint information back to an indoor positioning server; and receiving, by the indoor positioning server, the radio signal intensity information or the fingerprint information fed back by a plurality of indoor positioning APs, processing the information using some technology and algorithm, and determining a precision position of a terminal user according to map information or fingerprint information stored on the server (Page 6 “detect described anchor point signal with default cycle timing simultaneously, utilize particle filter to merge location algorithm and merge the multi-source information such as characteristic point of the characteristic point of anchor point signal, interior space information (indoor map) and alignment sensor data, with the location cumulative error in correction PDR procedure further, so that it is determined that the real-time geometric coordinate of described terminal,”);
(3) transmitting, by the indoor positioning server, the determined precision position of the terminal user to the indoor positioning AP (Page 6 “Described geometric coordinate, for determining the geometric coordinate of described terminal 1 according to described alignment sensor data, is sent to location server 3 by described location-server,”); and 
(4) transmitting, by the indoor positioning AP, the determined precision position of the terminal user to the intelligent terminal sub-system, thus positioning the indoor terminal user precisely (Page 6 “location-server 2 determines the initial position of terminal 1, initial position data is stored to location database. Wherein, described signal strength values is to be given by the WiFi/ Bluetooth signal receiver module measurement of described terminal,”).  
	Therefore it would be obvious for Memon to reside in a cell of an indoor positioning Access Point (AP), and transmitting radio signal intensity information or fingerprint information to the indoor positioning AP, feed the received radio signal intensity information or fingerprint information back to an indoor positioning server; and receiving, by the indoor positioning server, the radio signal intensity information or the fingerprint information fed back by a plurality of indoor positioning APs, processing the information using some technology and algorithm, and determining a precision position of a terminal user according to map information or fingerprint information stored on the server, transmit the determined precision position of the terminal user to the indoor positioning AP, and transmit the determined precision position of the terminal user to the intelligent terminal sub-system, thus positioning the indoor terminal user precisely as per the steps of Jianga and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

Claim 8:	Memon in view of Jianga discloses the method for precise indoor positioning according to claim 7 above, and Memon does not explicitly disclose, however Jianga discloses wherein an operating flow of the indoor positioning sub-system comprises operations of: 
(1) storing, floor information of a specific building as a part of the map information into the indoor positioning server in a form of electronic map vector data (Page 3 “functional space of indoor many floors,” Page 4 “interior space position model HiSeLoMo based on indoor floor plan, determine the geometric position of interior space object, character position, topological relation and time-space relationship,” Page 9 “position is divided into three major types: room (Room), vertical lift space (Vertical Passage), including stair, elevator etc. Corridor (Corridor).Here level refers to adjoining up to ordering relation between position, and such as: sequentially pass through which adjoining position from certain entry position, these adjoining positions are as the child node of entry position in hierarchy chart Or the space inclusion relation between position, such as: which position certain floor”); 
(2) labeling, respective indoor positioning APs at respective floors individually; and recording and storing label numbers of the respective APs into the indoor positioning server; 
(3) when performing indoor positioning, obtaining, by the indoor positioning AP, residing information about the terminal user (Page 3 “utilize particle filter to merge location algorithm fusion pedestrian's dead reckoning (PDR, Pedestrain Dead Reckoning) method, described anchor point signal and interior space information and determine the real-time geometric coordinate of described terminal,”); and positioning the terminal user under a specific AP preliminarily using some technology and algorithm (Page 6 “location-server 2 determines the geometric coordinate of described terminal 1 according to described, alignment sensor data, it is first determined whether the anchor point signal detected in alignment sensor data, if be detected that anchor point signal ); 
(4) transmitting, by the indoor positioning AP, positional information positioned preliminarily which comprises a label number corresponding to the indoor positioning AP, to the indoor positioning server (Page 6 “after location-server 2 determines the initial position of terminal 1, initial position data is stored to location database….After location-server 2 determines the initial position of terminal 1, pedestrian's dead reckoning PDR method is utilized to calculate the realtime geometric coordinate of terminal 1,”); and 
(5) mapping and matching, by the indoor positioning server, the positional information positioned preliminarily, and the label number of the indoor positioning AP, transmitted by the indoor positioning AP with the electronic map vector data in a database to thereby determine precisely the precision position of the terminal user, and outputting positional information of the terminal user to the intelligent terminal sub-system (Page 4 “receives good friend and follows the trail of request, the geometric coordinate asking to obtain described target good friend's terminal to described location-server is followed the trail of according to described good friend, the geometric coordinate of described target good friend's terminal is mated with the semantic information in described interior space position model data base, obtain the semantic locations information of described target good friend's terminal, and the semantic locations information of described target good friend's terminal is sent to described terminal,” Page 6 “location-server 2 determines the initial position of terminal 1, pedestrian's dead reckoning PDR method is utilized to calculate the realtime geometric coordinate of terminal 1, detect described anchor point signal with default cycle timing simultaneously, utilize particle filter to merge location algorithm and merge the multi-source information such as characteristic point of the characteristic point of anchor point signal, interior space information (indoor map) and alignment sensor data,”).  
	Therefore it would be obvious for Memon to store floor information of a specific building as a part of the map information into the indoor positioning server in a form of electronic map vector data, label respective indoor positioning APs at respective floors individually; and recording and storing label numbers of the respective APs into the indoor positioning server, when performing indoor positioning, obtaining, by the indoor positioning AP, residing information about the terminal user, transmit, by the indoor positioning AP, positional information positioned preliminarily which comprises a label number corresponding to the indoor positioning AP, to the indoor positioning server, and map and match the positional information positioned preliminarily, and the label number of the indoor positioning AP, transmitted by the indoor positioning AP with the electronic map vector data in a database to thereby determine precisely the precision position of the terminal user, and outputting positional information of the terminal user to the intelligent terminal sub-system as per the steps of Jianga and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memon et al. (20160364409) in view of Jianga et al. (CN 105931124 A) as applied to claim 1 above, and in further view of Chin et al. (20140012918).

Claim 9:	Memon discloses an information pushing method based upon precise indoor positioning in the information pushing system according to claim 1, and Memon does not explicitly disclose, however Chin discloses initiating, by a user terminal of the intelligent terminal sub-system, a request for updating information about online friend-making, in an active pushing mode in which the user terminal initiates a request for making a friend, on its own initiative, on an APP to request the friend-making server sub-system for transmitting a list of friends or information about friends around a position where a user of the user terminal is located, and updates in real time the list of friends or the information about friends into the APP of the user ([40 “other device users may be associated with the user of device 101a in various ways, including mutual affiliation with a particular contact list or group, common social network or online community membership, attendance at an event, a particular proximity to one another, an overlap of time spent in a location, a series of repeat encounter patterns,” 42 “service 113 provides a common interface that enables users to interact with one another to establish friendships, communicate, access common applications and features, identify friends-of-friends, share files,” 45, 46 “exemplary modules of the UE 101a include a user interface module 105a, a proximity matching module 105b, a data collection module 105c, a communication module 105d and a context determination module,” 48, 49]). 
Therefore it would be obvious for Memon to initiate a request for updating information about online friend-making, in an active pushing mode in which the user terminal initiates a request for making a friend, on its own initiative, on an APP to request the friend-making server sub-system for transmitting a list of friends or information about friends around a position where a user of the user terminal is located, and updates in real time the list of friends or the information about friends into the APP of the user as per the steps of Chin and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

Claim 10:	Memon discloses an information pushing method based upon precise indoor positioning in the information pushing system according to claim 1, and Memon does not explicitly disclose, however Chin discloses initiating, by a user terminal of the intelligent terminal sub-system, a request for updating information about online friend-making, in a passive pushing mode in which other than initiating by the user terminal a request for updating information about online friend-making, on its own initiative, an APP performs polling periodically , requests the friend-making server sub-system periodically for transmitting a list of friends or information about friends around a position where a user of the user terminal is located, and updates in real time the list of friends or the information about friends into the APP of the user ([40 “other device users may be associated with the user of device 101a in various ways, including mutual affiliation with a particular contact list or group, common social network or online community membership, attendance at an event, a particular proximity to one another, an overlap of time spent in a location, a series of repeat encounter patterns,” 42 “service 113 provides a common interface that enables users to interact with one another to establish friendships, communicate, access common applications and features, identify friends-of-friends, share files,” 45, 46 “exemplary modules of the UE 101a include a user interface module 105a, a proximity matching module 105b, a data collection module 105c, a communication module 105d and a context determination module,” 48, 49, 51 “When a match is detected, the proximity matching module 105b generates an alert to the user of UE 101a to indicate the other users of UE 101 and suggest a connection,”]). 
Therefore it would be obvious for Memon to initiate a request for updating information about online friend-making, in a passive pushing mode in which other than initiating by the user terminal a request for updating information about online friend-making, on its own initiative, an APP performs polling periodically , requests the friend-making server sub-system periodically for transmitting a list of friends or information about friends around a position where a user of the user terminal is located, and updates in real time the list of friends or the information about friends into the APP of the user as per the steps of Chin and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

Claims 11 and 12:	Memon discloses an information pushing method based upon precise indoor positioning in the information pushing system according to claims 9 and 10 above, and Memon further discloses:
(3) initiating, by the user terminal of the intelligent terminal sub-system, a request for updating information about online friend-making, which carries precise positional information of the terminal user, and transmitting the request, and the precise positional information of the terminal user to the APP server sub-system ([32, 33 “application executed on client system 130 may process the proximity signal from the BLE beacon and social-networking system 130 may determine client system 130 is inside a building based on the information encoded in the proximity signal,” 49, 54]);
(5) making, by the friend-making server sub-system, back-end large-data calculation and statistics ([16, 48, 49, 54-56]), and transmitting a list of friends at the position where the user is located, to the APP server sub-system ([54, 75 “Targeting criteria….affinities; or other social-graph information; friends-of-friends connections; pinning or boosting; deals; polls; household income, social clusters or groups; products detected in images or other media; social- or open-graph edge types; geo-prediction; views of profile or pages; status updates or other user posts (analysis of which may involve natural-language processing or keyword extraction); events information,”]).
Memon does not explicitly disclose, however Chin discloses: 
(4) transmitting, by the APP server sub-system, the request for updating information about online friend-making, initiated from the user terminal of the intelligent terminal sub-system on its own initiative, and the precise positional information of the terminal user, to the friend- making server sub-system ([40 “other device users may be associated with the user of device 101a in various ways, including mutual affiliation with a particular contact list or group, common social network or online community membership, attendance at an event, a particular proximity to one another, an overlap of time spent in a location, a series of repeat encounter patterns,” 42 “service 113 provides a common interface that enables users to interact with one another to establish friendships, communicate, access common applications and features, identify friends-of-friends, share files,” 45, 46 “exemplary modules of the UE 101a include a user interface module 105a, a proximity matching module 105b, a data collection module 105c, a communication module 105d and a context determination module,” 48, 49]); 
(6) receiving, by the APP server sub-system, the list of friends at the position where the user is located, transmitted from the friend-making server sub-system, transmitting the list of friends at the position where the user is located to the intelligent terminal sub-system, and updating in real time the information into the APP of the user ([40 “other device users may be associated with the user of device 101a in various ways, including mutual affiliation with a particular contact list or group, common social network or online community membership, attendance at an event, a particular proximity to one another, an overlap of time spent in a location, a series of repeat encounter patterns,” 42 “service 113 provides a common interface that enables users to interact with one another to establish friendships, communicate, access common applications and features, identify friends-of-friends, share files,” 45, 46 “exemplary modules of the UE 101a include a user interface module 105a, a proximity matching module 105b, a data collection module 105c, a communication module 105d and a context determination module,” 48, 49, 51 “When a match is detected, the proximity matching module 105b generates an alert to the user of UE 101a to indicate the other users of UE 101 and suggest a connection,”]). 
Therefore it would be obvious for Memon to transmit the request for updating information about online friend-making, initiated from the user terminal of the intelligent terminal sub-system on its own initiative, and the precise positional information of the terminal user, to the friend- making server sub-system, and receiving, by the APP server sub-system, the list of friends at the position where the user is located, transmitted from the friend-making server sub-system, transmitting the list of friends at the position where the user is located to the intelligent terminal sub-system, and updating in real time the information into the APP of the user as per the steps of Chin and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.
Memon does not explicitly disclose, however Jianga discloses:
(1) transmitting, by the user terminal of the intelligent terminal sub-system, a positional information request carrying radio signal intensity information or fingerprint information of the terminal user to the indoor positioning sub-system on its own initiative (Page 3 “location-server detects described anchor point signal, measure the signal strength values received, use nearest neighbors matching algorithm that with location fingerprint data base, signal strength values is carried out location fingerprint and mate, determine the initial position of described terminal,” Page 4 “receives good friend and follows the trail of request, the geometric coordinate asking to obtain described target good friend's terminal to described location-server is followed the trail of according to described good friend, the geometric coordinate of described target good friend's terminal is mated with the semantic information in described interior space position model data base, obtain the semantic locations information of described target good friend's terminal, and the semantic locations information of described target good friend's terminal is sent to described terminal,”); 
(2) receiving, by the indoor positioning sub-system, the position request, and the radio signal intensity information or the fingerprint information, of the intelligent terminal sub- system, processing the request and the information using a positioning technology, outputting a precise geographical position of the terminal user, and transmitting the precise geographical position to the intelligent terminal sub-system (Page 6 “detect described anchor point signal with default cycle timing simultaneously, utilize particle filter to merge location algorithm and merge the multi-source information such as characteristic point of the characteristic point of anchor point signal, interior space information (indoor map) and alignment sensor data, with the location cumulative error in correction PDR procedure further, so that it is determined that the real-time geometric coordinate of described terminal,”).
Therefore it would be obvious for Memon to transmit a positional information request carrying radio signal intensity information or fingerprint information of the terminal user to the indoor positioning sub-system on its own initiative and receive the position request, and the radio signal intensity information or the fingerprint information, of the intelligent terminal sub- system, processing the request and the information using a positioning technology, outputting a precise geographical position of the terminal user, and transmitting the precise geographical position to the intelligent terminal sub-system as per the steps of Jianga and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memon et al. (20160364409) and in further view of Chin et al. (20140012918).

Claim 13:	Memon discloses an intelligent terminal, comprising: a processor, a memory, a transceiver, and a bus interface, wherein the processor, the memory, and the transceiver are connected via the bus interface ([15, 17, 19, and 32]), and Memon does not explicitly disclose, however Chin discloses; 
the processor is configured to read and execute program in the memory: to initiate a request for updating information about online friend-making, in an active pushing mode in which the intelligent terminal initiates a request for making a friend, on his or her own initiative, on an APP to request a friend-making back-end device for transmitting a list of friends or information about friends around the position where the user is located, and to update in real time the list of friends or the information about friends into the APP of a user of the intelligent terminal ([40 “other device users may be associated with the user of device 101a in various ways, including mutual affiliation with a particular contact list or group, common social network or online community membership, attendance at an event, a particular proximity to one another, an overlap of time spent in a location, a series of repeat encounter patterns,” 42 “service 113 provides a common interface that enables users to interact with one another to establish friendships, communicate, access common applications and features, identify friends-of-friends, share files,” 45, 46 “exemplary modules of the UE 101a include a user interface module 105a, a proximity matching module 105b, a data collection module 105c, a communication module 105d and a context determination module,” 48, 49]); 
the memory is configured to store one or more executable program, and data for use by the processor to perform operations ([101, 105, 115]); 
the transceiver is configured to transmit and receive a radio signal under the control of the processor ([107, 110, 115]); and 
the bus interface is configured to serve as an interface ([9, 10, 48]).  
Therefore it would be obvious for Memon to initiate a request for updating information about online friend-making, in an active pushing mode in which the intelligent terminal initiates a request for making a friend, on his or her own initiative, on an APP to request a friend-making back-end device for transmitting a list of friends or information about friends around the position where the user is located, and to update in real time the list of friends or the information about friends into the APP of a user of the intelligent terminal as per the steps of Chin and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

Claim 14:	Memon in view of Chin discloses the intelligent terminal according to claim 13 above, and Memon does not explicitly disclose, however Chin discloses to initiate a request for updating information about online friend-making, in a passive pushing mode in which other than initiating by the user a request for updating information about online friend-making, on its own initiative, the APP performs polling periodically, requests a friend-making back-end device periodically for transmitting a list of friends or information about friends around the position where the user is located, and updates in real time the list of friends or the friend information into the APP of the user ([40 “other device users may be associated with the user of device 101a in various ways, including mutual affiliation with a particular contact list or group, common social network or online community membership, attendance at an event, a particular proximity to one another, an overlap of time spent in a location, a series of repeat encounter patterns,” 42 “service 113 provides a common interface that enables users to interact with one another to establish friendships, communicate, access common applications and features, identify friends-of-friends, share files,” 45, 46 “exemplary modules of the UE 101a include a user interface module 105a, a proximity matching module 105b, a data collection module 105c, a communication module 105d and a context determination module,” 48, 49, 51 “When a match is detected, the proximity matching module 105b generates an alert to the user of UE 101a to indicate the other users of UE 101 and suggest a connection,”]). 
Therefore it would be obvious for Memon to initiate a request for updating information about online friend-making, in a passive pushing mode in which other than initiating by the user a request for updating information about online friend-making, on its own initiative, the APP performs polling periodically, requests a friend-making back-end device periodically for transmitting a list of friends or information about friends around the position where the user is located, and updates in real time the list of friends or the friend information into the APP of the user as per the steps of Chin and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memon et al. (20160364409) as applied to claim 17 above, and in further view of Jianga et al. (CN 105931124 A).

Claim 18:	Memon discloses the indoor positioning terminal according to claim 17 above, and Memon does not explicitly disclose, however Jianga discloses wherein the processor is further configured: 
to be provided with an indoor positioning algorithm function, and to determine a precise indoor position of the user through calculation and making a decision using the algorithm according to field intensity information and fingerprint information of the terminal user, and stored map information (Page 3 “location-server detects described anchor point signal, measure the signal strength values received, use nearest neighbors matching algorithm that with location fingerprint data base, signal strength values is carried out location fingerprint and mate, determine the initial position of described terminal,” Page 4 “receives good friend and follows the trail of request, the geometric coordinate asking to obtain described target good friend's terminal to described location-server is followed the trail of according to described good friend, the geometric coordinate of described target good friend's terminal is mated with the semantic information in described interior space position model data base, obtain the semantic locations information of described target good friend's terminal, and the semantic locations information of described target good friend's terminal is sent to described terminal,”).
	Therefore it would be obvious for Memon to be provided with an indoor positioning algorithm function, and to determine a precise indoor position of the user through calculation and making a decision using the algorithm according to field intensity information and fingerprint information of the terminal user, and stored map information as per the steps of Jianga and thereby enable the more precise determination of indoor locations and potentially increase the relevancy of friend information transmitted to user devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Gutierrez et al. (20150294221) at least paragraphs [62] to [72] which discloses an indoor social networking system
See Vacccari et al. (20150304436) at least paras. [56]-[61] which discloses the creation of proximate social networks in indoor locations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682